DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: the specification should include a heading: Brief Description of the Drawings (at the top of page 8).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, for instance, the claim is drawn to both compounds (“…(S)-3-[Methylpyrrolidin-2-yl]pyridine[,] analogues, precursors or derivatives thereof…”) and an active method step (“…is dispensed…”).  That being the case, the claim is indefinite because it is unclear what exactly inventor wishes to claim – which introduces uncertainty into any questions of infringement.  (Note also the discussion at MPEP 2173.05(p)(II).)  
	The analysis of claims 2, 12 and 13 is similar.  

Claims 4, 6-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Claim 4, for instance, recites the broad recitation “…a vehicle substance…”, and the claim also recites “…particularly [emphasis added] saline solution…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Analysis of the terms particularly, preferably, more preferably, most preferably and particularly preferably in the remaining claims is similar.  

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The limitation “…is distributed according to conventional methods…”  is unclear.  First, what exactly is being distributed?  And second, what are “conventional methods”?  
Furthermore, claim 14 is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 14, in fact, does not recite any method steps: “A process for the preparation of parental preparations, which is distributed according to conventional methods, wherein the substance contains (S)-3-[Methylpyrrolidin-2-yl]pyridine[,] analogues thereof, precursors thereof, or its derivatives.”  
The examiner notes for clarity of the record that claim 14, and per force its dependent claims, are unsearchable because no process steps have actually been recited in the claimed process of the independent claim.  

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear how the limitation “…in a single dosage and/or a multi dosage…” further limits the process.  The limitation simply recites the only possibilities there are: a single dosage and a multi dosage (i.e. a multi dosage); a single dosage or a multi dosage (exactly what it says: a single dosage or a multi dosage).  

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	The claims both ultimately depend from an indefinite claim.  These claims are also, therefore, indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO 2019/121649 A1.   
Independent claim 1 is drawn to compounds: (S)-3-[Methylpyrrolidin-2-yl]pyridine (nicotine), analogues, precursors or derivatives thereof for use as a pharmaceutical.  Dependent claims 2-13 further define this pharmaceutical use.  Note, however, that limitations with respect to the use of the compounds (“…for the use as a pharmaceutical…” (claim 1)) do not further limit the compounds themselves.  That is, recitation of the intended utility of compound in the preamble of a compound claim which can otherwise stand alone is not considered a further limitation on the claim.  (Note the discussion at MPEP 211.01, I and II.)  
That being the case, instant claims 1-13 must be interpreted, for purposes of patentability, as being drawn simply to the compounds (S)-3-[Methylpyrrolidin-2-yl]pyridine (S-nicotine), analogues, precursors or derivatives thereof.  
As inventor correctly states in the specification (page 1, Field of invention, line 1), (S)-3-[1-Methylpyrrolidin-2-yl]pyridine is nicotine.  Specifically, it is the S-enantiomer of nicotine.  S-nicotine is an old and well-known compound, as evidenced by WO 2019/121649 A1 (abstract).  (As is R-nicotine and the racemic mixture.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/27/2022